ACCEPTED
                                                                                                                 05-15-00421-CV
                                                                                                     FIFTH COURT OF APPEALS
                                                                                                                 DALLAS, TEXAS
                                                                                                             6/2/2015 3:54:00 PM
                                                                       9600 ESCARPMENT BLVD., STE. 745, PMB 34        LISA MATZ
                                                                                     AUSTIN, TEXAS 78749-1983             CLERK
                                                                                    TELEPHONE: (512) 288-3200
                                                                                     FACSIMILE: (512) 288-3202


James N. Willi † *                                                        †
                                                                          Registered U.S. Patent Attorney
jwilli@willi.com                                                                   RECEIVED IN
                                                                  ‡           5th COURT     OF APPEALS
                                                                    Board Certified – Civil Appellate Law
                                                                                  DALLAS, TEXAS
Tracy J. Willi † ‡                                                   Texas Board of Legal Specialization
twilli@willi.com                                                              6/2/2015 3:54:00 PM
                                                                        *
                                                                                     LISA MATZEngineer
                                                                          Licensed Professional
                                                                                       Clerk
                                            June 2, 2015
Felicia Pitre
Dallas County District Clerk
600 Commerce Street, Suite 103
Dallas, TX 75202

Re:      Case No. 10-04711, In the Matter of the Marriage of K.F.V. and H.D.V. and in the
         Interest of H.D.V., JR., and B.V., Children; and Patricia Linehan Rochelle and Rochelle
         & Rankin, LLP, Pezzulli Barnes, LLP, and Nace & Motley, LLP, Plaintiff-Intervenors v.
         K.F.V. and H.D.V., filed in the 303rd District Court of Dallas County, Texas.

Dear Ms. Pitre:

       Please find the enclosed check for $662.00 as final payment for the Clerk’s Record in this
case. This is in addition to the $12,500.00 paid previously.

        Please plan on filing the Clerk’s Record in Case No. 05-15-00421-CV in the Fifth Court
of Appeals. This is a new case number assigned to this action because the trial court issued a
new judgment while this case was originally pending on appeal. I have filed a motion requesting
that the prior appeal be consolidated with the current appeal. If you have any questions or
concerns, please contact me at 512-288-3200 or by email at twilli@willi.com.

        This letter is filed by U.S. mail because the trial court does not allow e-filing for this
particular case. Thank you for your assistance.

                                                  Sincerely,


                                                  /s/ Tracy J. Willi
                                                  Tracy J. Willi
Encl.
cc:
         Fifth Court of Appeals
         Via e-filing

         Michael J. Collins – Attorney for Petitioner
         Robert M. Millimet
         William A. Brewer III
         Bickel & Brewer
         1717 Main Street, Suite 4800
         Dallas, Texas 75201
                                     —2—                          June 2, 2015


Tel: 214-653-4000
Fax: 214-653-1014
Emails: wab@bickelbrewer.com; mjc@bickelbrewer.com; rrm@bickelbrewer.com

Attorney for Appellee, K.F.V.

Jim G. Cobb
Amicus Attorney
701 Commerce #200
Dallas, Texas 75202
Tel: 214-752-0229
Fax: 214-752-5217
Email: adijimboy@aol.com

Amicus Attorney for Children of the Marriage

Michael F. Pezzulli – Attorney for Intervenor
Christopher J. Barnes
Pezzulli Barnes, LLP
17300 Preston Road, Suite 220
Dallas, Texas 75252
Tel: 972-713-1300
Fax: 972-713-1333
Emails: michael@courtroom.com; chris@courtroom.com

Attorney for Appellee, Pezzulli Barnes, LLP

Kristi Motley – Attorney for Intervenor
Bradford Nace
Nace & Motley, LLP
The Crescent Court
100 Crescent Court, 7th Floor
Dallas, Texas 75201
Tel: 214-459-8289
Fax: 214-242-4333
Emails: kmotley@nacemotley.com

Attorney for Appellee, Nace & Motley, LLP

Patricia Linehan Rochelle – Attorney for Intervenor
Rochelle & Rankin LLP
Two Turtle Creek Village
3838 Oak Lawn Avenue, Suite 1800
Dallas, Texas 75219
Tel: 214-522-4488
Fax: 214-522-4480
Email: prochelle@rochellerankin.com

Attorney for Appellee, Rochelle & Rankin, LLP